LEVINE, Justice,
concurring and dissenting.
I concur in that portion of the majority opinion affirming the order of termination under North Dakota Century Code § 27-20-44(l)(b). I dissent from the majority’s analysis of abandonment and its conclusion that the record clearly and convincingly establishes abandonment so as to justify termination of parental rights under NDCC § 27-20-44(l)(a).
Usually, when there is an issue of abandonment, there is a parent who has had essentially no contact with either the child or the custodian of the child. See, e.g., Pritchett v. Executive Director of Social Service Bd., 325 N.W.2d 217 (N.D.1982). Here, Barbara paid support for her child for all but a very few months on a marginal income and on a voluntary basis. Had she intended to abandon the child, she certainly would not have spent a significant portion of her modest income on the child. In addition, she called Social Services regularly. Why would she bother to call the custodian of her child every month unless she were interested in maintaining some connection, through the custodian, with that child? She simply would have remained in Utah incommunicado with Social Services and the child. Yet, she did neither. She called Social Services. She called the child. She called the foster parents. She visited the child. I infer no intent to abandon from such contacts. Everything is relative and under the circumstances of this case, I do not believe that Barbara’s contacts with her child or the custodian of that child were so minimal as to warrant a finding of abandonment. Besides, there is a strong fundamental relationship between a parent and child which is not to be lightly tampered with. Pritchett, supra. At the very least, abandonment is ambiguous under the circumstances of this case, and the benefit of the ambiguity should inure to the maintenance of the parent-child relationship, not to its destruction. In determining whether or not there has been abandonment, we should not be judging whether the parent has been a good or attentive parent but whether she has demonstrated any indicia of parenthood. Providing support and keeping in steady contact with Social Services are more than sufficient to indicate an intent not to abandon.
The majority also concludes that Barbara’s conduct demonstrated her “failure to commit herself to a parent-child relationship.” Does that mean that whenever a parent voluntarily turns her child over to Social Services in order to accomplish what cannot otherwise be done, a better life, she abandons that child or does it mean that there is some sort of limitation period, in this case, two years, after which time, regardless of interim support or telephone calls or visits, there arises this failure to commit to a parent-child relationship?
This failure to commit to a parent-child relationship is a new definition of abandonment and I wish I knew whether it meant a failure to commit now or in the future, and if in the future, when? That way, parents striving to improve their lot in life would have some indication of the risks involved *920in retaining or regaining custody of their children.
Abandonment and continuing deprivation are separate grounds for terminating parental rights, although the factors considered under each may overlap. The inquiry under deprivation focuses on the quality of parental care, present and future. See McBeth v. J.J.H., 343 N.W.2d 355 (N.D.1984). Proper parental care includes providing the stable environment in which the child feels secure and able to form attachments without fear of separation. See McBeth, supra at 360. Because I agree that the child should not be subjected to further uncertainty while her mother is getting herself “stabilized,” I concur in affirming the order of termination on the ground of continuing deprivation.